Exhibit 10.2

SEPARATION AGREEMENT

The following is an agreement (the “Agreement”) between Robert F. Kistinger
(“Employee”) and Chiquita Brands International, Inc. (the “Company”) with
respect to Employee’s separation from the Company.

In consideration of the mutual promises contained in this Agreement, the Company
and Employee agree as follows:

1. Employee separated from the service of, and resigned as an officer and
employee of the Company and all of its subsidiaries and affiliates on
December 31, 2007, which was his last day of employment with the Company (the
“Separation Date”). As of the Separation Date, Employee had resigned all his
positions as director, officer or otherwise with respect to the Company and its
subsidiaries. The Company and Employee agree that, from and after the Separation
Date (and notwithstanding the provisions of Sections 4(a) and 4(f) hereof),
Employee will not perform services for the Company or its subsidiaries and
affiliates to any extent which would result in Employee’s separation not being
treated as a separation from service for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”).

2. Employee has been paid all salary due through his Separation Date and has
also been paid in a lump sum any remaining earned and accrued, banked and/or
carryover vacation pay due as of the Separation Date.

3. Company’s Obligations. Subject to the effectiveness of this Agreement
pursuant to Section 14 hereof:

(a) Cash Benefit. The Company will pay Employee a cash benefit of $1,092,500
(“Cash Benefit”), which amount is equivalent to the sum of Employee’s current
annual base salary and annual bonus target. In accordance with Section 409A of
the Internal Revenue Code, the Employee will receive his Cash Benefit as
follows: (A) $546,250 will be paid in a lump sum on July 1, 2008 and (B) the
remainder of Employee’s Cash Benefit will be paid in equal bi-weekly
installments, beginning with the first payroll date after July 1, 2008. It is
anticipated that the balance of the payments described in this Section 3(a) will
be completed by December 31, 2008.

(b) Pro-Rata Annual Bonus. The Company will pay $517,500 to Employee as a
pro-rata bonus for the period of 2007 during which he was employed by the
Company, based on his annual bonus target. The pro-rata bonus will be paid on
July 1, 2008.

(c) Health Benefits; Life Insurance. If Employee extends the medical and/or
dental and/or vision benefits in which he is enrolled as of the Separation Date
by timely electing coverage under COBRA, the Company will pay the full premium
for COBRA coverage for the first twelve months after the Separation Date. For
the remaining balance of the COBRA period, Employee will be responsible for
paying the full premium for COBRA coverage. The Company shall, for the two year
period commencing on the Separation Date, maintain in effect (or cause
substantially similar coverage to be maintained) life insurance in the amount of
$500,000 through a third-party.



--------------------------------------------------------------------------------

All other benefits in which Employee is enrolled or eligible as of the
Separation Date ceased as of the Separation Date.

(d) Outplacement Service; Legal Fees. Employee will receive twelve (12) months
of career transition services through OI Partners, as determined by the Company
in its discretion, commencing on the date hereof. The outplacement service will
be forfeited if Employee does not initiate outplacement services within three
(3) months following the date hereof. The outplacement service will not be
exchangeable for any other payment or benefit. The Company will reimburse
Employee up to an aggregate of $10,000 for legal fees, which reimbursement shall
be made in a lump sum within 60 days following the date hereof.

(e) Stock Options and Restricted Stock. In accordance with their terms as
originally granted, Employee will have three years after the Separation Date
(but not beyond the expiration date of the option) to exercise the stock options
for 450,000 shares granted to him under the Company’s Stock and Incentive Plan,
all of which have previously vested. All stock options that are not exercised by
the end of such three-year period shall thereupon terminate. In addition, all
69,478 shares of unvested restricted stock previously granted to Employee under
that Plan shall be deemed to have vested as of the date hereof and will be
delivered to Employee on July 1, 2008 or as soon as administratively practicable
thereafter, provided, however that the shares will not be delivered to Employee
until the earliest date permissible which would not result in a violation of
Section 409A of the Internal Revenue Code.

(f) Non-Qualified Plan Benefits. The Company acknowledges that Employee is fully
vested in his Accounts under the Company’s Capital Accumulation Plan (the
“CAP”), including without limitation his Deemed Participation Contribution
Account. The full amount of Employee’s Deferral Contribution Account (including
earnings therein) under the CAP, and the portions of his other Accounts
(including earnings therein) under the CAP which vested prior to January 1,
2005, shall be paid to Employee in accordance with the terms of the CAP, as
amended so as to comply with the provisions of Section 409A of the Internal
Revenue Code. The full amount of Employee’s balance under the Company’s Deferred
Compensation Plan shall be paid to Employee in accordance with the terms of the
Deferred Compensation Plan, as amended so as to comply with the provisions of
Section 409A of the Internal Revenue Code (“Section 409A”).

(g) Insurance. The Company affirms that it will not cancel any coverage for
Employee that exists under any director and officer liability insurance policy
maintained by the Company and will not discriminate against Employee vis-à-vis
other officers and former officers in any purchase or renewal of any such policy
or any purchase of an extended reporting period under a policy that is not
renewed.

4. Employee’s Obligations.

a) Employee will transfer his responsibilities in an appropriate manner and use
reasonable best efforts to effect a smooth transition;

 

Page 2 of 9



--------------------------------------------------------------------------------

b) Employee has not and will not represent or bind the Company or any of its
subsidiaries or enter into any agreement on behalf of the Company or any of its
subsidiaries at any time after the Separation Date;

c) Employee has returned to the Company his Company credit cards, keys,
identification cards and laptop computer (if applicable);

d) Employee has returned to the Company all other Company property and
materials, including but not limited to computer hardware and accessories,
computer software disks or other media, computer files, books, documents,
records and memoranda;

e) Employee has repaid all cash advances and has filed a final expense report;

f) Employee will fully cooperate and assist the Company with any litigation
matters or agency proceedings for which Employee’s testimony or cooperation is
requested, provided that employee is compensated for any reasonable and
necessary expenses incurred or actual income lost as a result of his cooperation
and assistance.

g) At the Company’s request, Employee will (i) sign all necessary documents to
effect Employee’s resignation from all director and officer positions with the
Company and its subsidiaries, as well as any such positions with joint venture
companies and other companies in which the Company and its subsidiaries have a
direct or indirect ownership interest and (ii) sign all documentation, and take
any other action, necessary to transfer to the Company’s designee all title or
other interest Employee has in “nominee” or similar shares of any company in
which Chiquita has a direct or indirect ownership interest.

h) From and after the Separation Date, Employee will hold in a fiduciary
capacity for the sole benefit of the Company all information, knowledge or data
relating to the Company or any of its subsidiaries and their respective
businesses and investments, including investments in joint ventures, which
information, knowledge or data the Company or any of its subsidiaries consider
to be proprietary, confidential, or not public knowledge (including but not
limited to trade secrets) that Employee obtains or has previously obtained
during Employee’s employment by the Company or any of its subsidiaries
(“Proprietary, Confidential or Non-Public Information”). From and after the
Separation Date, Employee will not, except as required by applicable law,
directly or indirectly use, communicate, divulge or disseminate any Proprietary,
Confidential or Non-Public Information for any purpose not authorized by the
Company or its subsidiaries, or for any purpose not related to the performance
of Employee’s work for the Company or any of its subsidiaries, nor will Employee
by speech or actions disparage the Company or any of its officers, directors or
employees. At any time requested by the Company or any of its subsidiaries, and
in any event on or prior to the Separation Date, Employee shall return all
copies of all documents, materials or information in any form, written or
electronic or otherwise, that constitute, contain, refer or relate to any
Proprietary, Confidential or Non-Public Information.

i) For a period of one year after the Separation Date with respect to the
entities set forth on Exhibit A and for a period of two years after the
Separation Date with

 

Page 3 of 9



--------------------------------------------------------------------------------

respect to the entities set forth on Exhibit B, Employee will not, without the
written consent of the Company, directly or indirectly, engage in, invest in or
participate in any business or activity conducted by any such company (a
“Competing Business”), whether as an employee, officer, director, partner, joint
venturer, consultant, independent contractor, agent, representative, shareholder
(other than as a holder of less than five percent (5%) of any class of publicly
traded securities of any such Competing Business) or in any other capacity.

j) For a period of one year after the Separation Date, Employee will not,
without the written consent of the Company, directly or indirectly, solicit,
entice, persuade or induce, or attempt to solicit, entice, persuade or induce
(i) any customer, supplier, distributor or other person or entity that has a
business relationship, contractual or otherwise, with the Company or any of its
subsidiaries (or any of their respective joint ventures) to direct or transfer
away from the Company or any of its subsidiaries (or such joint ventures), or
eliminate, interfere with, disrupt or reduce or modify to the detriment of the
Company or any of its subsidiaries (or such joint ventures) any business,
patronage or source of supply, or (ii) any person to leave the employment of the
Company or any of its subsidiaries (or any such joint ventures) (other than
persons employed in a clerical, non-professional or non-managerial position).

k) Employee understands and agrees that the restrictions set forth in paragraphs
(i) and (j) above, including, without limitation, the duration and scope of such
restrictions, are reasonable and necessary to protect the legitimate business
interests of the Company and its subsidiaries. Employee further agrees that the
Company will be entitled to seek and obtain injunctive relief against Employee
in the event of any actual or threatened breach of such restrictions, and
Employee hereby consents to the exercise of personal jurisdiction and venue in a
federal or state court of competent jurisdiction located in Hamilton County,
Ohio, and Employee agrees not to initiate any legal action relating to the
subject matter hereof in any other forum. Employee understands and agrees that
this Agreement shall be construed and enforced in accordance with the laws of
the State of Ohio applicable to contracts executed in and to be performed in
that State. If any provision of this Agreement is determined to be unenforceable
or unreasonable by any Court, then such provision will be modified or omitted
only to the extent necessary to make such provisions and the remaining
provisions of this Agreement enforceable.

5. General Release. In exchange for the payments and benefits identified in the
Agreement, which Employee acknowledges are in addition to anything of value to
which he is already entitled, Employee hereby releases, settles and forever
discharges the Company, its parent, subsidiaries, affiliates, joint venture
companies, successors and assigns, together with their past and present
directors, officers, employees, agents, insurers, attorneys, and any other party
associated with the Company, to the fullest extent permitted by applicable law,
from any and all claims, causes of action, rights, demands, debts, liens,
liabilities or damages of whatever nature, whether known or unknown, suspected
or unsuspected, which Employee ever had or may now have against the Company or
any of the foregoing. This includes, without limitation, any claims, liens,
demands, or liabilities arising out of or in any way connected with Employee’s
employment with the Company and the termination of that employment, pursuant to
any federal, state or local laws regulating employment such as the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, the Family

 

Page 4 of 9



--------------------------------------------------------------------------------

and Medical Leave Act of 1993 and the Civil Rights Act known as 42 USC 1981, the
Employee Retirement Income Security Act of 1974 (“ERISA”), the Worker Adjustment
and Retraining Notification Act (“WARN”), the Fair Labor Standards Act of 1938,
as well as all federal, state and local laws, except that this release shall not
affect any rights of Employee for benefits payable under any Social Security,
Worker’s Compensation or Unemployment laws. Employee acknowledges and agrees
that the payments and benefits payable pursuant to this Agreement are in lieu of
any payments or benefits which may otherwise be due to Employee in connection
with Employee’s separation or termination of employment, including the Chiquita
Brands International, Inc. Executive Officer Severance Pay Plan. Employee shall
not be entitled to any recovery, in any action or proceeding that may be
commenced on the Employee’s behalf in any way arising out of or relating to the
matters released under Section 5 or Section 6 hereof. Notwithstanding the
foregoing, nothing herein shall release the Company from any claim based on
(i) Employee’s vested benefits under the employee benefit plans of the Company
or (ii) Employee’s eligibility for indemnification in accordance with applicable
laws or the certificate of incorporation or by-laws of the Company (or any
affiliate or subsidiary).

6. Waiver and Release Under ADEA and OWBPA. Employee further expressly and
specifically waives any and all rights or claims under the Age Discrimination in
Employment Act of 1967 and the Older Workers Benefit Protection Act
(collectively the “Act”). Employee acknowledges and agrees that this waiver of
any right or claim under the Act (the “Waiver”) is knowing and voluntary, and
specifically agrees as follows: (a) that this Agreement and this Waiver is
written in a manner which he understands; (b) that this Waiver specifically
relates to rights or claims under the Act; (c) that he does not waive any rights
or claims under the Act that may arise after the date of execution of this
Agreement; (d) that he waives rights or claims under the Act in exchange for
consideration in addition to anything of value to which he is already entitled;
and (e) that he is advised in writing to consult with an attorney prior to
executing this Agreement.

7. It is understood and agreed that for purposes of this Agreement, the term
“Company” as used herein, shall include not only Chiquita Brands International,
Inc., but also all of its direct or indirect subsidiaries or affiliated
companies.

8. This Agreement shall bind the Employee’s heirs, executors, administrators,
personal representatives, spouse, dependents, successors and assigns.

9. This Agreement shall not be construed as an admission by the Company of any
wrongdoing or any violation of any federal, state or local law, regulation or
ordinance, and the Company specifically disclaims any wrongdoing whatsoever
against Employee on the part of itself, its employees, representatives or
agents.

10. Neither this Agreement, nor any right or interest hereunder, shall be
assignable by Employee, his beneficiaries or legal representatives without the
prior written consent of an officer of the Company.

11. This Agreement shall in all respects be interpreted, enforced and governed
by the laws of the State of Ohio. Except as otherwise provided in paragraph 4(k)
of this Agreement, the parties agree that any controversy or claim arising out
of or relating in

 

Page 5 of 9



--------------------------------------------------------------------------------

any manner to this Agreement or to Employee’s relationship with the Company
shall be settled by arbitration administered by the American Arbitration
Association under its Employment Dispute Resolution Rules and in accordance with
the Due Process Protocol for Mediation and Arbitration of Statutory Disputes
Arising Out of the Employment Relationship, and judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.

12. If any provision of this Agreement is determined to be unenforceable by any
court, then such provision will be modified or omitted to the extent necessary
to make the remaining provisions of this Agreement enforceable.

13. The Company may withhold from amounts payable under this Agreement all
federal, state, local, and foreign taxes that are required to be withheld by
applicable laws or regulations.

14. Employee and the Company intend for the provisions of this Agreement to
comply with the requirements of Section 409A and the Company and Employee have
no reason to believe that the provisions of this Agreement violate such section.

15. Employee acknowledges that he understands that he has forty-five (45) days
after receipt of this Agreement to decide whether to accept it and that he may
revoke any acceptance of this Agreement within (7) days of such acceptance. This
Agreement shall not become effective until the seven (7) day revocation period
has expired.

 

Page 6 of 9



--------------------------------------------------------------------------------

TAKE THIS AGREEMENT HOME, READ IT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT. IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Company hereby offers this Agreement to Employee on this
31st day of March, 2008.

 

CHIQUITA BRANDS INTERNATIONAL, INC. By:  

/s/ James E. Thompson

  James E. Thompson Its:   Senior Vice President, General Counsel and Secretary

ACCEPTANCE

I hereby agree to the terms of this Agreement and acknowledge my acceptance of
it this 31st day of March, 2008.

 

WITNESS:     

/s/ William A. Tsacalis

    

/s/ Robert F. Kistinger

     Robert F. Kistinger

 

Page 7 of 9



--------------------------------------------------------------------------------

EXHIBIT A

The Competing Businesses set forth on Exhibit A consist of:

Fyffes plc

Noboa Group

and their subsidiaries and affiliates, as well as any company which acquires all
or substantially all of the banana, fresh fruit, or fresh cut business, as the
case may be, of such company.

 

Page 8 of 9



--------------------------------------------------------------------------------

EXHIBIT B

The Competing Businesses set forth on Exhibit B consist of:

Dole Food Company, Inc.

Fresh Del Monte Produce Inc.

and their subsidiaries and affiliates, as well as any company which acquires all
or substantially all of the banana, fresh fruit, or fresh cut business, as the
case may be, of such company.

 

Page 9 of 9